Case: 4:20-cr-00318-SEP-DDN Doc. #: 6 Filed: 07/01/20 Page: 1 of 1 PageID #: 11
                                                                                     IFH.Ell)
                                                                                   JUL ~ 1 2020
                                                                                rA U.S. DISTRICT COURT
                             UNITED STATES DISTRICT COURT                       1;11$TERN DISTRICT OF MO ·
                                                                                         ST.LOUIS
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

     UNITED STATES OF AMERICA,                       )
                                                     )~~~~~~~~~~~~~
           Plaintiff,                                )

              v.                                     ~ 4:20CR318 SEP/DDN
                                                     )
      DEWAYNE FAIR,                                  )
        a/k/a, "Verg," and                           )
      MICHAEL THOMAS,                                )
        a/k/a, "Ba Ba,",                             )
                                                     )
          Defendants,                                )


                                                  ORDER


            It appearing to the Court that the following defendant, to wit,

                               DEWAYNE FAIR, a/k/a, "Verg," and
                               MICHAEL THOMAS, a/k/a, "Ba Ba,",

     have been indicted by the grand jury, and that the defendants have not yet been taken into

     custody, nor have the defendants yet given bail for the their final appearance to answer

     said indictment, it is by the Court ordered that said indictment shall be sealed and

     suppressed by the Clerk of the Court until said defendants are in custody or have given

     bail for their final appearance.




     Dated this / S     +-   day of July, 2020.
